Citation Nr: 0417861	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-12 172	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1948 to December 
1956 and from March 1957 to April 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for bilateral hearing loss 
and assigned an initial noncompensable evaluation, and denied 
service connection for tinnitus.  The veteran has timely 
perfected an appeal of these determinations to the Board.  

The veteran was scheduled for a September 2002 Board hearing; 
however, the record shows that he cancelled that hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. 20.704(d) (2003).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has level V 
hearing loss in the right ear and level VI hearing loss in 
the left ear.

2.  Resolving all reasonable doubt in favor of the veteran, 
tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2003).

2.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The veteran was provided with a copy of the appealed June 
2002 rating decision and the July 2002 statement of the case.  
These documents, in essence, informed the veteran of the 
information and evidence necessary to substantiate his claims 
and provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claims.  Additionally, the statement of the case contained 
the pertinent provisions of the VA's Schedule for Rating 
Disabilities, including the diagnostic code and associated 
rating criteria.  See 38 C.F.R. Part 4 (2003).  By way of 
these documents, the veteran was specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  Moreover, it is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.  

The record reflects that, since the veteran filed his claim 
in April 2000, the veteran has actively participated in 
identifying and providing information and evidence in support 
of his claims.  The veteran submitted numerous post-service 
medical records and informed VA that he had been treated at 
the Wilmington VA Medical Center.  Additionally, the veteran 
requested and was provided a conference with a decision 
review officer.  VA obtained the veteran's service medical 
records and post-service VA medical records and provided the 
veteran with two VA examinations.  Furthermore, in a 
September 2002 letter, VA provided the veteran with another 
opportunity to submit additional evidence concerning his 
appeal.  Thus, the Board finds that the aforementioned 
actions informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claims.  See Pelegrini, 17 Vet. App. 412.  
Moreover, the veteran's actions in submitting evidence and 
information regarding treatment indicates that he was fully 
aware of the respective duties expected of him and of VA.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports, and assertions made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  Additionally, VA has 
obtained and associated with the claims file every piece of 
evidence that the veteran has identified.  Furthermore, the 
veteran has not contended that there is any outstanding 
record.  In sum, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or its 
implementing regulations.  Moreover, in light of this 
favorable decision, the veteran is not prejudiced by the 
Board's review of these claims on the basis of the current 
record.  See Bernard, 4 Vet. App. 384.  

Initial Compensable Disability Rating for Bilateral Hearing 
Loss

A.  Factual Background

A December 1994 Naval Hospital audiological examination 
provided the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
60
70
LEFT
60
70
65
65
80

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 68 percent in the left ear.  The 
average puretone threshold of the right ear was 58 decibels.  
The average puretone threshold of the left ear was 70 
decibels.  

A January 1996 Army Community Hospital audiological 
examination provided the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
55
70
LEFT
60
60
45
50
60

Speech audiometry results are unclear.  The average puretone 
threshold of the right ear was 55 decibels.  The average 
puretone threshold of the left ear was 54 decibels.  

A September 1996 DeWitt Army Community Hospital audiological 
examination provided the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
60
70
LEFT
60
65
55
55
60

Speech audiometry revealed speech recognition ability of 75 
percent in the right ear and 90 percent in the left ear.  The 
average puretone threshold of the right ear was 58 decibels.  
The average puretone threshold of the left ear was 59 
decibels.  

A December 1997 Walter Reed Army Medical Center audiological 
examination provided the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
55
55
LEFT
65
65
50
50
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 95 percent in the left ear.  The 
average puretone threshold of the right ear was 54 decibels.  
The average puretone threshold of the left ear was 55 
decibels.  

A November 2000 VA audiological evaluation provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
60
75
LEFT
75
75
60
55
70

Speech audiometry revealed speech recognition ability of 80 
percent in both ears.  The average puretone threshold of the 
right ear was 64 decibels.  The average puretone threshold of 
the left ear was 65 decibels.  

A February 2001 audiological report from Dr. Houston provided 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
45
50
60
LEFT
75
70
65
60
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 64 percent in the left ear.  The 
average puretone threshold of the right ear was 51 decibels.  
The average puretone threshold of the left ear was 68 
decibels.  

Lastly, the December 2001 VA audiological examination 
provided the following puretone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
55
75
LEFT
75
80
65
60
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  The 
average puretone threshold of the right ear was 63 decibels.  
The average puretone threshold of the left ear was 71 
decibels.  

B.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2003).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The veteran's bilateral hearing loss was assigned a 
noncompensable rating under Diagnostic Code 6100, 38 C.F.R. § 
4.85 (2003).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the December 1994 results yields a numerical category 
designation of VII for the right ear (between 58 and 65 
percent average puretone decibel hearing loss, with between 
52 and 58 percent of speech discrimination), and VI for the 
left ear (between 66 and 73 percent average puretone decibel 
hearing loss, with between 68 and 74 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 30 percent under Diagnostic Code 6100.  
Additionally, the Board observes that 38 C.F.R. § 4.86 (2003) 
for exceptional patterns of hearing impairment is applicable 
in this case as the veteran had puretone thresholds of 55 
decibels or more at each of the four frequencies (1000, 2000, 
3000 and 4000 Hertz).  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA via 38 C.F.R. § 4.86(a) to the 
above results yields a numerical category designation of VI 
for the left ear (between 70 and 76 percent average puretone 
decibel hearing loss) (38 C.F.R. § 4.86 is not applicable to 
the right ear), resulting in a disability percentage 
evaluation of 30 percent under Diagnostic Code 6100.  

The Board observes that the January 1996 examination report 
is inadequate for rating purposes in that it does not provide 
the percentage of speech discrimination for either ear.  
Furthermore, 38 C.F.R. § 4.86 is inapplicable as the veteran 
had neither puretone thresholds of 55 decibels or more at 
each of the four frequencies (1000, 2000, 3000 and 4000 
Hertz) nor a puretone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the September 1996 results yields a numerical category 
designation of V for the right ear (between 58 and 65 percent 
average puretone decibel hearing loss, with between 68 and 74 
percent of speech discrimination), and III for the left ear 
(between 58 and 65 percent average puretone decibel hearing 
loss, with between 84 and 90 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 10 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of IV for the left ear 
(between 56 and 62 percent average puretone decibel hearing 
loss) (38 C.F.R. § 4.86 is not applicable to the right ear), 
resulting in a disability percentage evaluation of 10 
percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the December 1997 results yields a numerical category 
designation of IV for the right ear (between 50 and 57 
percent average puretone decibel hearing loss, with between 
76 and 82 percent of speech discrimination), and I for the 
left ear (between 50 and 57 percent average puretone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent.  The Board observes that 38 C.F.R. § 
4.86 is inapplicable to the above results.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the November 2000 VA examination results yields a 
numerical category designation of IV for the right ear 
(between 58 and 65 percent average puretone decibel hearing 
loss, with between 76 and 82 percent of speech 
discrimination), and IV for the left ear (between 58 and 65 
percent average puretone decibel hearing loss, with between 
76 and 82 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 10 percent.  Applying the 
criteria found at 38 C.F.R. § 4.85 at TABLE VIA to the above 
results yields a numerical category designation of V for the 
right ear (between 63 and 69 percent average puretone decibel 
hearing loss) and V for the left ear (between 63 and 69 
percent average puretone decibel hearing loss), resulting in 
a disability percentage evaluation of 20 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the February 2001 results yields a numerical category 
designation of V for the right ear (between 50 and 57 percent 
average puretone decibel hearing loss, with between 68 and 74 
percent of speech discrimination), and VII for the left ear 
(between 66 and 73 percent average puretone decibel hearing 
loss, with between 60 and 66 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 30 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA via 38 C.F.R. § 4.86(a) to the 
above results yields a numerical category designation of V 
for the left ear (between 63 and 69 percent average puretone 
decibel hearing loss) (38 C.F.R. § 4.86 is not applicable to 
the right ear), resulting in a disability percentage 
evaluation of 20 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the December 2001 results yields a numerical category 
designation of III for the right ear (between 58 and 65 
percent average puretone decibel hearing loss, with between 
84 and 90 percent of speech discrimination), and II for the 
left ear (between 66 and 73 percent average puretone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA via 38 C.F.R. § 4.86(a) to the 
above results yields a numerical category designation of V 
for the right ear (between 63 and 69 percent average puretone 
decibel hearing loss) and VI for the left ear (between 70 and 
76 percent average puretone decibel hearing loss), resulting 
in a disability percentage evaluation of 20 percent.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence supports an initial 20 
percent disability rating for bilateral hearing loss.  In 
this regard, the Board observes that the record is unclear as 
to whether the non-VA examinations of December 1994, January 
1996, September 1996, December 1997 and February 2001, and 
the November 2000 VA examination utilized the Maryland CNC 
Test for speech recognition.  To that extent, the Board 
observes that they are inadequate for rating purposes.  The 
Board will therefore focus on the December 2001 VA 
examination report, which explicitly indicated use of the 
Maryland CNC Test for speech recognition.  The Board observes 
that the December 2001 VA examinations yielded disability 
percentage evaluation of 0 percent under TABLE VI.  The Board 
also observes that this examination yielded a disability 
percentage evaluation of 20 percent under TABLE VIA for 
exceptional patterns of hearing impairment.  Thus, the Board 
finds that an initial compensable disability rating of 20 
percent is warranted for bilateral hearing loss.  

The Board points out that the February 2001 examination 
results also yielded a disability percentage evaluation of 20 
percent under TABLE VIA for exceptional patterns of hearing 
impairment.  In this regard, the Board observes that this is 
the only non-VA examination that provided a numeric 
designation of hearing impairment based only on puretone 
threshold average for both ears.  In all other non-VA 
examinations, 38 C.F.R. § 4.86 for exceptional patterns of 
hearing impairment was either inapplicable or applicable to 
only the left ear.  Thus, the Board observes that the only 
adequate non-VA examination (based only on puretone threshold 
average and not speech discrimination) provided the same 
disability percentage evaluation as the one adequate VA 
examination of record.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's bilateral hearing loss was more 
than 20 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

Service Connection for Tinnitus

A.  Factual Background

Service medical records were negative for complaints of 
bilateral tinnitus.  

A September 1996 audiological evaluation showed a complaint 
of bilateral tinnitus.

A January 2001 report by S.D. Houston, M.D., indicated that 
the veteran was having problems with hearing in both ears and 
increased tinnitus, with left greater than right.

At a December 6, 2001 VA audiological examination, the 
veteran reported that his tinnitus began over 5 years ago.  
He stated that it was bilateral but intermittent, occurring 
approximately 2 times per day for several minutes for each 
bout.  He also stated that it sounded like a "ringing" type 
of noise.

The examiner stated that only soft speech hearing tests were 
presented throughout the veteran's active military career, 
and that the results were recorded as indicative of normal 
hearing.  He then stated that the veteran's engine room 
experience certainly could cause a mid-to-high frequency 
hearing loss.  He added that the veteran's recurrent middle 
ear problem probably had some impact on his hearing 
sensitivity, particularly in the left ear where a stiff 
middle ear system was measured.  The examiner concluded that, 
based on the past record and on measurements made today, it 
was not possible to determine the precise time frame that the 
veteran began to experience permanent hearing loss beyond 
what the veteran has reported.  

A subsequent December 11, 2001 VA examination report 
indicated that there was tinnitus but surprisingly very 
little, given the veteran's background.  The veteran reported 
having worked in an engine room for 16 of his 20 years with 
4-hour shifts and time out for lunch.  He was never offered 
nor did he use any type of hearing protection.  He was unable 
to converse with fellow ship workers, even standing next to 
them; screaming itself was not understandable during periods 
of intense racket, which would leave him with noise in his 
ears and temporary threshold shift following his engine room 
exposures.  The veteran stated that he had not undertaken 
loud volume or loud noise employment after retiring from the 
military in 1968.  

The examiner stated that he was unable to find evidence 
supporting the previous examiner's conclusion that the 
veteran's hearing was normal at time of discharge, and thus 
gladly revised his opinion, which supported the veteran's 
claim for service connection of aggravation of hearing loss.  
He added that there was no doubt that the veteran's middle 
ear disease played a role in some of his hearing concerns, 
but the preponderant evidence, audiogram absence 
notwithstanding, indicated that a much greater proportion of 
the veteran's hearing loss today now exists because of the 
noise exposure following 16 years of 4-hour shifts in an 
unprotected extremely noisy environment while aboard a ship 
in an engine room.  The examiner also stated that he found no 
other causes in the veteran's claims file to incriminate the 
veteran's hearing loss, other than the otitis media, but, 
again, he was unable to come up with a satisfactory 
explanation for otitis media alone as being a main factor.  
The examiner concluded that the veteran's chronic noise 
exposure clearly caused an aggravation of the veteran's 
hearing condition, if not 80 percent of the problem.  

B.  Analysis

At the outset, the Board observes that the veteran was 
exposed to acoustic trauma during service and has been 
granted service connection for bilateral hearing loss, based 
in part on the December 11, 2001 VA examination report.  The 
Board also observes that the veteran has reported 
experiencing tinnitus.  Thus, this claim turns on whether the 
tinnitus is related to or had its onset during the veteran's 
period of active duty.  

The Board observes that Dr. Houston's report of January 2001 
indicated that the veteran was having problems with hearing 
and increased tinnitus in both ears.  In this regard, the 
Board observes that the veteran's tinnitus appears to be 
related to his service-connected bilateral hearing loss.

The Board further observes that the December 11, 2001 VA 
examination report essentially opined that the veteran's 
hearing condition was related to chronic noise exposure 
during service.  The report stated that the veteran had 
experienced noise in his ears after periods of intense racket 
in the engine room and that he had not undertaken loud volume 
or loud noise employment after retiring from the military in 
1968.  The Board notes that the examiner did not specifically 
relate the veteran's tinnitus to service; however, resolving 
all reasonable doubt in favor of the veteran, and in the 
absence of any contradictory medical opinion, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for tinnitus.  In this regard, the 
Board acknowledges the veteran's statement at the December 6, 
2001 VA examination that his tinnitus began over 5 years ago; 
however, the Board observes that this statement does not 
contradict the December 11, 2001 VA examiner's opinion that 
the veteran's hearing condition was aggravated by the 
veteran's chronic noise exposure during service.  Moreover, 
the Board observes that the December 11, 2001 VA examiner 
reviewed the record, which included the earlier VA examiner's 
report containing the veteran's statement.

ORDER

An initial 20 percent disability rating for bilateral hearing 
loss is granted, subject to the provisions governing the 
award of monetary benefits.

Service connection for tinnitus is granted.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



